ORIGINAL                                                 04/03/2020



                                                                                             Case Number: DA 18-0233




                   IN SUPREME COURT FOR THE STATE OF MONTANA


                                                  )
LEONARD HIGGINS,                                  )                 Cause No. DA 18-0233
                                                  )
                      Appellant,                  )
                                                  )      ORDER ON MOTION TO WITHDRAW
       vs.                                        )         AS ATTORNEY OF RECORD
                                                  )
STATE OF MONTANA,                                 )
                                                  )
                      Respondent.                 )


       Upon review ofthe Motion to Withdraw as Attorney ofRecord, filed by Herman A. Watson, IV,

as counsel for the respondent, Leonard Higgins, in this case, tlic Court now enters the following order:

       IT IS HEREBY ORDERED,that Herman A. Watson, IV, be withdrawn as attorney of record.



                   2r-c4
       Dated this ,j) day Of                       , 2020.



                                                             HONORABLE MIKE M R
                                                             MONTANA SUPRF.ME COURT JUDGE


cc:   [ ]Herman A. Watson, IV
      [ ]Steven Gannon, Prosecutor
      [ ]Leonard Higgins (via attorney)


                                                                             FILED
                                                                             APR 03 2020
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana